Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1, 2, 4, 6 – 16 and 18 are allowable, because prior art does not teach:
(Claim 1) wherein:
a concentration of silicon in each silicon germanium pattern in the active structure is different from other silicon germanium patterns in the active structure, and the concentration of silicon depends on a distance of each of the silicon germanium patterns from the substrate in the vertical direction, or
a concentration of silicon in each of the silicon germanium patterns is different depending on a horizontal position within each of the silicon germanium patterns.
(Claim 14) wherein:
a concentration of silicon in the silicon germanium patterns is about 70% to about 85% the gate structure is on an upper surface and both sidewalls of the active structure that face in the second direction;
the gate structure includes a gate insulation layer pattern, a gate pattern, and a hard mask, and
a thickness of the gate insulation layer pattern is greater than 1/2 of a height in the vertical direction of one of silicon germanium patterns.
(Claim 18) the first gate structure includes a first gate insulation layer pattern, a first gate pattern, and a hard mask,
the second gate structure includes a second gate insulation layer pattern, a second gate pattern, and a hard mask,
a thickness of the second gate insulation layer pattern is greater than a thickness of the first gate insulation layer pattern,
a thickness of the first gate insulation layer pattern is less than 1/2 of a height in the vertical direction of one of the silicon germanium patterns, and
a thickness of the second gate insulation layer pattern is greater than 1/2 of the height in the vertical direction of one of the silicon germanium patterns.

Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
November 8, 2021